             Case 1:19-cv-07239-VM-SN Document 91 Filed 06/26/20 Page 1 of 2



MITCHELL SILBERBERG & KNUPP LLP                                                                         Paul D. Montclare
                                                                                                                  Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                    (917) 546-7704 Phone
                                                                                                       (917) 546-7674 Fax
                                                                                                           pdm@msk.com


                                                        June 26, 2020


VIA ECF

Honorable Sarah Netburn
U.S. Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square
Room 430
New York, NY 10007


          Re: The Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN



Dear Judge Netburn:

Pursuant to Your Honor’s direction that the parties propose deadlines for the remainder of
discovery and the filing of any pre-summary judgment motion letters, see ECF No. 89, counsel
for the Defendants conferred with The Phillies’ counsel, and the parties jointly hereby request
the proposed schedule:

          (i)       Expert depositions of Defendants’ two designated experts will be concluded no
                    later than July 10, 2020, provided, however, that if The Phillies requests the
                    Court’s assistance with regard to the documents to be produced in response to the
                    subpoena of Defendants’ expert Mr. Zung, The Phillies may take the expert
                    depositions after the Court’s decision on that issue, and, if the Court orders the
                    production of additional documents in connection therewith, The Phillies may
                    have a reasonable time after the receipt of those documents to take the
                    depositions.

          (ii)      The Plaintiff will not designate experts at this stage of this case, but reserves the
                    right to do so in the event that one or more of the defendants files a motion for
                    injunctive relief and/or asserts claims of infringement.

          (iii)     The last day for expert discovery will be July 10, 2020, subject to (i) above.

          (iv)      The last day to conclude the Rule 30(b)(6) deposition of the Harrison Erickson
                    entities will be July 10, 2020.

          (v)       Contention Interrogatories, if any, to be exchanged on July 3, 2020 with
                    responses due July 17, 2020;
                                                           437 Madison Avenue, 25th Floor, New York, New York 10022
                                                           Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
DM2\12792208.1 G4521/00003
12270916.1
             Case 1:19-cv-07239-VM-SN Document 91 Filed 06/26/20 Page 2 of 2



June 26, 2020
Page 2


         (vi)     Summary Judgment pre-motion letters to be submitted no later than July 27,
                  2020.

         (vii)    The last day to conclude all discovery is July 20, 2020.

The Phillies’ counsel consents to the foregoing proposed schedule.


Respectfully submitted,

MITCHELL SILBERBERG & KNUPP LLP

/s/Paul D. Montclare __
Paul D. Montclare, Esq.
(pdm@msk.com)
437 Madison Avenue, 25th Floor
New York, NY 10022
Tel: (212) 509-3900
Fax: (212) 509-7239
Attorneys for Defendants,
Harrison/Erickson, Incorporated, Harrison
Erickson, Wayde Harrison, and Bonnie Erickson


Cc: David J. Wolfsohn
   Tyler Marandola




12270916.1
